DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2018 114 302.8, filed on 6/14/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20, 22, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-17, 20, 22, 26 and 28, limitations:
“determining and/or monitoring”, 
“first and/or second diagnosis-output voltage”;
“first and/or second diagnosis-output current”;
“the first and/or second time interval”;
“first and/or second diagnosis-output electrical current”;
“input voltage and/or based on the output electrical current”;
“and/or checking whether a defect in electronics is present”;
“arranged and/or embodied”;
“first and/or second diagnosis-input voltage”.
The above limitations included “and/or” render each of claims 16-17, 20, 22, 26 and 28 indefinite because it is unclear whether infringement of each of these claims requires both limitations or requires at least one of limitation. 
For example, the limitation “first and/or second diagnosis-output voltage” requires both “first diagnosis-output voltage” and “second diagnosis-output voltage” or requires at least one of “first and second diagnosis-output voltage”.  
For the purpose of examination, and based on broadest reasonable interpretation, instances of 
“determining and/or monitoring” is interpreted as “determining or monitoring”;
“first and/or second diagnosis-output voltage” is interpreted as “first or second diagnosis-output voltage”’;
“first and/or second diagnosis-output current” is interpreted as “first or second diagnosis-output current”;
“the first and/or second time interval” is interpreted as “the first or second time interval”;
“first and/or second diagnosis-output electrical current” is interpreted as “first or second diagnosis-output electrical current”;
“input voltage and/or based on the output electrical current” is interpreted as “input voltage or based on the output electrical current”;
“and/or checking whether a defect in electronics is present” is interpreted as “or checking whether a defect in electronics is present”;
“arranged and/or embodied” is interpreted as “arranged or embodied”;
“first and/or second diagnosis-input voltage” is interpreted as “first or second diagnosis-input voltage”.

Claim 16 recites the limitation " the input voltage and/or based on the output electrical current”.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding to claim 16. Wehrs (US 20080156090) discloses a method for diagnosis of a two-conductor field instrument for determining and/or monitoring at least one process variable of a medium in a containment, wherein in a normal operating mode an input voltage is provided and an output current is output, and wherein in a diagnostic operating mode a functionality of the two-conductor field instrument is checked (paragraph 0005 discloses to periodically inspect each field device), the method comprising: 
providing a first diagnosis-input voltage (fig.6[50]) and outputting a first diagnosis-output electrical current during a first time interval (fig.6[52] paragraph 0041 discloses rather than generating an initial AC test signal and measuring the resulting AC voltage magnitude, a customer characterizes the impedance of the current loop upon initialization of the system, and defines a threshold AC voltage value that is used to detect the presence of fluid in terminal block area which indicates outputting current instead of voltage as a matter of design choice); 
providing a second diagnosis-input voltage (fig.6[56]) and outputting a second diagnosis-output electrical current during a second time interval (fig.6[58]); 
determining the second time interval at least starting from the first time interval; 
registering a first and/or second diagnosis-output voltage as a function of the first and/or second diagnosis-output current (fig.6[52 and 60]); and 
checking the functionality of the two-conductor field instrument based on the first and/or second diagnosis-input voltage, the first and/or second time interval, the first and/or second diagnosis-output electrical current, the first and/or second diagnosis-output voltage based on the input voltage and/or based on the output electrical current (fig.6[62 and 64]).
However, the prior arts of record, alone or in combination do not fairly teach or suggest “determining the second time interval at least starting from the first time interval” as claimed in claims 16 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863